Citation Nr: 0705328	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  96-23 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for residuals of a back 
injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from March 10, 1948 to 
March 9, 1951, with additional unrecognized service from 
March 10, 1951 to April 6, 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 RO decision that denied service 
connection for a back injury.  The Board remanded the case in 
December 1997.  In December 1998, the Board again remanded 
the case, which now included consideration of whether the 
appellant's discharge from service was a bar to benefits.  In 
August 1999, the RO found that the appellant was not entitled 
to VA benefits based on his service from March 10, 1951, 
through April 6, 1954.  In March 2003, the Board remanded the 
case, including whether the character of the appellant's 
discharge from service was a bar to VA benefits and for 
service connection for a back injury.  On May 17, 2004, the 
Board issued a decision denying the claims on appeal (whether 
new and material evidence had been submitted to reopen the 
issue of whether the character of the appellant's discharge 
was a bar to VA benefits; and service connection claim for 
residuals of a back injury.  In August 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
memorandum decision, the basis for today's remand.

The Board also issued a separate decision on May 17, 2004, 
finding that there had been no clear and unmistakable error 
in a January 1955 VA administrative decision.  In its August 
2006 memorandum decision, the Court vacated that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran entered service in the Army on March 10, 1948.  
He was discharged on October 27, 1951, but he re-enlisted on 
October 28, 1951.  He was given an undesirable discharge on 
April 6, 1954.  The reason for the undesirable discharge was 
due to conviction by civil court in South Carolina in January 
1954 on the charge of housebreaking and petit larceny.  He 
was sentenced to 11 months.  Documents in the file reflect 
that housebreaking was a felony in South Carolina.  

In January 1955, VA issued an administrative decision, 
finding that the appellant had not been eligible for compete 
separation from service when discharged on October 27, 1951, 
and that he therefore had one continuous period of service 
from March 10, 1948, to April 6, 1954.  The RO noted that the 
appellant was discharged under dishonorable conditions on 
April 6, 1954, because of an offense involving moral 
turpitude.  The RO concluded that the appellant was barred 
from certain VA benefits for his continuous period of service 
from March 10, 1948, to April 6, 1954.

In February 1995, VA issued an administrative decision, which 
determined that the veteran's official DD 214 actually 
indicated that the veteran's initial obligated period of 
service had been for three years, that is, from March 10, 
1948, through March 9, 1951.  The RO also determined that 
this initial period of service had been "completed with 
honest, faithful and meritorious service."

On May 17, 2004, the Board found that new and material 
evidence had not been submitted to reopen the January 1955 
administrative decision issue of whether the character of the 
appellant's discharge was a bar to VA benefits; and denied 
service connection for a back injury.  The Board noted that 
the appellant had not appealed the January 1955 VA 
administrative decision, which had thus become final.  
However, in August 2006, the Court issued a memorandum 
decision, holding that VA had not sent the appellant proper 
notice of the January 1955 administrative decision or of his 
appellate rights.  The Court directed the Board to cure the 
mailing deficiency.  The Court also noted that the issue of 
the appellant's discharge from service did not require 
submission of new and material evidence, as analyzed by the 
Board in its May 2004 decision.  The effect of the Court's 
decision was to remove the issues of new and material 
evidence and clear and unmistakable error from consideration 
because the January 1955 RO decision was not final.  The 
Court also vacated the Board's conclusion as to the claim for 
service connection for residuals of a back injury.  



Accordingly, the Board REMANDS the case for the following 
actions:

1.  Mail a copy of the January 1955 VA 
administrative decision to the appellant 
at his current mailing address and inform 
him of his appellate rights.    

2.  After the veteran has been afforded 
his due process rights to contest the 
January 1955 decision (e.g., possible 
notice of disagreement, statement of the 
case, substantive appeal, etc.) and other 
procedural and substantive rights 
appropriate to his claim, the issue of 
service connection for residuals of a back 
injury should be readjudicated.  In 
accordance with appellate procedures, a 
supplemental statement of the case should 
be issued with the appropriate opportunity 
to respond.  Then, return the case to the 
Board for its review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat this claim expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


